Title: Thomas Jefferson’s Account with Reuben Perry, 10 December 1813
From: Perry, Reuben,Jefferson, Thomas
To: 


          
            
              Reuben Perry in
acct with
Th: Jefferson
            
            
              
              £
              s
              d

              
              D
              
            
            
              Account for work on the house at
Pop.
For.
               63–
              4–
              7=
              
              210.
              76
            
            
              do for various jobs.
              11–
              11–
              0
              
              38.
              50
            
            
              do for barn at
Monticello.
              
              
              
              
              329.
              68
            
            
              
              
              £
              s
              d
              
              
            
            
              error in
Griffin’s acct of 1807. formerly settled, now corrd
              
              11–
              18–
              4
              39.
              72
            
            
              
              
              
              
              
              618.
              66
            
          
            
          
            
              1813.
              By finding hands from Oct. 26. 12. to
wit
              
              
              
              
            
            
              
              
Jesse
Perry 12. days (13/6 pr week)
               Hal &
                Mat 16. days  (@ 10/ pr week)
            
            
              
              
              
              £3–
              9–
              9=
              11.
              62
            
            
              
              May 8.
               By acct
smith’s work from
J. A.
Goodman
59/11
              
              
              
              9.
              98
            
            
              
              
               By 13 bush–1 peck corn furnd at
Monticello
@ 20/
              
              
              
              8.
              83
            
            
              
              
               By pd
mrs
Lewis for 124½
℔ bacon @ 1/£6–4–6
              
              
              
              20.
              75
            
            
              
              
               By the price of
Jame Hubbard
              
              
              
              450.
              
              
            
            
              
              
               By
Isham Chisolm’s
order
              
              
              
              50.
              
            
            
              
              
              Balance due
Reuben Perry
              
              
              
              67.
              48
            
            
              
              
              
              
              
              
              618.
              66
            
          
          Dec. 10. 1813.
          Settled and the
balance of sixty seven
Dollars and 48. cents acknoleged due to
Reuben Perry
          
            
              Th:
Jefferson
            
            
              Reuben
Perry
            
          
        